902 F.2d 28Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Federico J. HEADLEY, Petitioner-Appellant,v.James JOHNSON, Warden, Buckingham Correctional Center,Respondent-Appellee.
No. 90-6282.
United States Court of Appeals, Fourth Circuit.
Submitted April 2, 1990.Decided April 16, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, District Judge.  (C/A No. 89-746-AM)
Federico J. Headley, appellant pro se.
E.D.Va.
DISMISSED.
Before ERVIN, Chief Judge, and PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Federico J. Headley seeks to appeal the district court's order denying his petition for habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Headley's notice of appeal is timely only from the district court's denial of his motion for relief from judgment prusuant to Fed.R.Civ.P. 60(b).  Our review of the record and the district court's orders discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Headley v. Johnson, CA-89-746-AM (E.D.Va. Dec. 21, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED